The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the specification for the claimed limitation of “a continuous bonding layer comprising a metal or metal alloy on the array of posts”, as recited in claim 1, because although paragraph [0050] and figure 2B describe a continuous bonding layer 210 comprising a metal or metal alloy on the array of posts, the above recitation describes an intermediate product and not the claimed final product.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-8 and 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slater JR. et al. (2010/0052004) in view of Marchi et al. (7,439,549).
Regarding claim 1, Slater JR. et al. teach in figure 1 and related text a structure comprising: 
a substrate layer 24; 
an array of posts 31 (since Slater JR. et al. teach in paragraph [0025] using plurality of micron devices such that each of which is formed on post 31) protruding from the substrate layer 24; 
a continuous bonding layer 18 comprising a metal or metal alloy on the array of posts 31 and the substrate 24; and 
and a corresponding array of laterally separate micro devices 30 (see paragraph [0025]) on the bonding layer 18 on top of the array of posts 31, wherein each micro device 30 includes a bottom surface that is wider than a corresponding post top surface directly underneath the micro device

Slater JR. et al. do not explicitly state using an array of laterally separate micro devices on top of the array of posts.
Marchi et al. teach in figure 1 and related text an array of laterally separate micro devices 11 on top of the array of posts 9.
Slater JR. et al. and Marchi et al. are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Slater JR. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use an array of laterally separate micro devices on top of the array of posts, in the device of Slater JR. et al. in order to use the device in practical application which conventionally uses plurality of LED micro devices.

Regarding claim 3, the claimed limitations of “the array of posts and the substrate layer are integrally formed from a single piece of material”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of two elements from a single piece of material does not produce a structure which is different from a structure which is formed by using two pieces of material.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the single piece of material to comprise a polymer material, in prior art’s device in order to provide better insulation to the device.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form each of the micro devices of 1 -100 microns scale, in prior art’s device in order to reduce the size of the device.
 Regarding claim 6, Slater JR. et al. teach in figure 1 and related text micro devices including a micro p-n diode layer comprising: a p-doped layer 16 and an n-doped layer 14.  Slater JR. et al. do not teach a quantum well layer between the p-doped layer and the n-doped layer.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a quantum well layer between the p-doped layer and the n-doped layer in prior art’s device in order to improve the device characteristics.
Regarding claim 7, Slater JR. et al. teach in figure 1 and related text that each micro device includes a metallization layer 18 between a micro p-n diode layer and a corresponding post.  
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form each of the posts to a height of 0.2-4 micron scale, in prior art’s device in order to reduce the size of the device. 

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form each micro device includes a metallization layer between a micro p-n diode layer and a corresponding post, and each metallization layer to include a bottom surface that is wider than the corresponding post top surface directly underneath the micro device in prior art’s device in order to provide better contacts between the elements of the device.

Regarding claims 11 and 12, Slater JR. et al. teach in figure 1 and related text that the bottom surface of each micro device is wider than a top surface of each corresponding metallization layer, and wherein each metallization layer makes ohmic contact with each corresponding micro device.
Regarding claim 13, Slater JR. et al. teach in figure 1 and related text that each metallization layer is reflective to light emission.
Regarding claims 14-16, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the p-doped layer to a thickness of approximately 0.1-1 microns, and
wherein the n-doped layer has a thickness of approximately 0.1-6 microns, and
wherein the micro p-n diode layer has a thickness of less than approximately 9.3 microns in prior art’s device in order to reduce the size of the device.
Regarding claim 17, Slater JR. et al. teach in figure 1 and related text that each micro p-n diode layer comprises a top surface, a bottom surface, and tapered sidewalls.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slater JR. et al. (2010/0052004) and Marchi et al. (7,439,549), as applied to the claims above, and further in view of Kang et al. (2011/0291134).Regarding claim 9, Slater JR. et al. and Marchi et al. teach substantially the entire claimed structure, as applied to the claims above, except having a dielectric layer spanning the bottom surface of each micro device, side surfaces of each post, and over the bonding layer laterally between adjacent posts.
Kang et al. teach in 1 and related text a dielectric layer 190 spanning the bottom surface of each micro device, side surfaces of each post, and over the bonding layer laterally between adjacent posts.
Kang et al., Slater JR. et al. and Marchi et al. are analogous art because they are directed to light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Okuyama et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a dielectric layer spanning the bottom surface of each micro device, side surfaces of each post, and over the bonding layer laterally between adjacent posts, in prior art’s device in order to provide better protection to the device.




Response to Arguments
1.	Applicants argue that “Initially, the Examiner's attention is drawn to the alternative substrate 201 and bonding layer 210 arrangements in FIGS. 2A-2E. As shown in FIG. 2B, a conformal bonding layer 210 is formed over the posts 202, and on the sidewalls 204 and within trenches 206. It is further described in paragraph [0050] that the bonding layer is continuous. Referring now to paragraph [0056] and FIG. 3 it is described that while FIG. 3 illustrates the bonding of the patterned structure of FIG. 1B with the unpatterned structure of FIG. 2A, that any combination of FIGS. lA-1C and FIGS. 2A-2E are contemplated. For example, referring to Table 3 and paragraph [0057], FIG. 4 shows a combination of a various non-limiting possible structures A through O. 
The figures that follow show additional processing operations of the various structures using a similar combination of various possibilities illustrated side-by-side. Exemplary final structures are shown in FIGS. 12A and 12B. Referring now to paragraph [0073] it is described that while the exemplary arrays produced are from Examiner 10'N, that this is meant to be exemplary and that the array can be formed from any of the previously described structures. Thus, the exemplary arrays of FIGS. 12A and 12B could be produced using the substrate 201 and bonding layer 210 of FIG. 2B, and subsequent structure of at least exemplary Example M, referred to in the previous telephone interview of November 4, 2021”. 

1.	As stated above, there is no support in the specification for a final product comprising “a continuous bonding layer comprising a metal or metal alloy on the array of posts”, as recited in claim 1, because although paragraph [0050] and figure 2B describe a continuous bonding layer 210 comprising a metal or metal alloy on the array of posts, the above recitation describes an intermediate product and not the claimed final product.
Furthermore, although the arrays of the final products described in the embodiments of figures 12A and 12B “could be produced using the substrate 201 and bonding layer 210 of FIG. 2B”, as argue by applicants, said final products do not comprise a continuous bonding layer comprising a metal or metal alloy on the array of posts.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/2/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800